 Case 2:18-cv-01868-ODW-ADS Document 28 Filed 01/06/21 Page 1 of 1 Page ID #:1345




 1                                                                  JS-6
 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   BRIAN MENDEZ,                              Case No. 2:18-01868 ODW (ADS)

12                             Petitioner,

13                             v.               JUDGMENT

14   STUART SHERMAN, Warden, et al.,

15                             Respondents.

16

17         Pursuant to the Court’s Order Accepting Report and Recommendation of United

18   States Magistrate Judge and Dismissing Case, IT IS HEREBY ADJUDGED that the

19   above-captioned case is dismissed with prejudice.

20

21   DATED: January 6, 2021           ____________________________________
                                      THE HONORABLE OTIS D. WRIGHT, II
22                                    United States District Judge

23

24
